                                        Case 3:19-cv-07320-WHA Document 53 Filed 12/04/20 Page 1 of 1




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6                                   UNITED STATES DISTRICT COURT

                                  7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10   PATRICIA CRISCO, et al.,
                                  11                   Plaintiffs,                           No. C 19-07320 WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13   FOREMOST INSURANCE COMPANY                            JUDGMENT
                                       GRAND RAPIDS, MICHIGAN, et al.,
                                  14
                                                       Defendants.
                                  15
                                  16
                                  17         For the reasons set forth in the accompanying order (Dkt. No. 52), and in accord with the
                                  18   parties stipulation (Dkt. No. 50), judgement is hereby entered in favor of plaintiffs Patricia
                                  19   Crisco, Winnifred Davis, Dorothy Hughes, Clarice McCoy, Yvonne Rawhouser, James
                                  20   Robinson, Kenneth Simas, Carma Simonsen, Inger Simonsen, and Theresa Udall, and against
                                  21   defendants Foremost Insurance Company Grand Rapids, Michigan, and Foremost Property and
                                  22   Casualty Insurance Company, in the sum of $636,786 plus $50,000, for a total of $686,786.
                                  23   The clerk shall please close the file.
                                  24        IT IS SO ORDERED.
                                  25
                                  26   Dated: December 4, 2020.
                                  27
                                                                                               WILLIAM ALSUP
                                  28                                                           UNITED STATES DISTRICT JUDGE
